Citation Nr: 0324976	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  01-04 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for a depressive disorder.

2.  Entitlement to an initial rating greater than 10 percent 
for a scar of the right neck.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On April 2, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom he has received treatment for 
a depressive disorder and a scar of the 
right neck since September 1999.  
Obtain all indicated records of 
evaluation and treatment. 

2.  Make arrangements for the veteran 
to undergo psychiatric and dermatologic 
examinations to determine the nature 
and extent of a depressive disorder and 
of a scar of the right neck.  Send the 
claims folder to the examiners for 
review.  

3.  It is imperative that all questions 
listed below be answered so that the 
Board has all information necessary to 
adjudicate the pending claims.  If an 
examiner is unable to make any 
determination, the rationale should be 
so indicated on the record.  The 
factors upon which any medical opinion 
is based should be discussed.
a.)  The psychiatric examiner should 
report all manifestations of the 
veteran's depressive disorder.  In 
particular, the clinician should report 
a Global Assessment of Functioning 
(GAF) score which reflects the extent 
of psychological, occupational and 
social impairment from the veteran's 
depressive disorder.
b.)  The dermatologic examiner should 
state whether a scar of the right neck 
results in moderate or severe 
disfigurement.  As well, the examiner 
should state whether the scar exhibits 
one characteristic of disfigurement or 
whether it exhibits two or three 
characteristics of disfigurement.  
The eight characteristics of 
disfigurement, for purposes of 
evaluation under the revised criteria 
for rating scars of the neck, are as 
follows:  1)  Scar 5 or more inches (13 
or more cm.) in length;  2)  Scar at 
least one-quarter inch (0.6 cm.) wide 
at widest part;  3)  Surface contour of 
scar elevated or depressed on 
palpation;  4)  Scar adherent to 
underlying tissue;  5)  Skin hypo-or 
hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.);  6)  
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
sq. cm.);  7)  Underlying soft tissue 
missing in an area exceeding six square 
inches (39 sq. cm.);  8)  Skin 
indurated and inflexible in an area 
exceeding six square inches (39 sq. 
cm.).  Unretouched color photographs 
should be obtained and included with 
the examination report.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





